DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, 4-6, 8, 12, 15, 23 and 25, drawn to a fusion construct comprising a biologically active agent functionally linked with a functional moiety.
Group II, claim(s) 16 and 20, drawn to a nucleic acid, expression vector, or host cell expressing a fusion construct.
Group III, claim(s) 29, 31, 37 and 43, drawn to a method for packaging a fusion construct into an exosome, comprising expressing the fusion construct in an exosome-producing cell and culturing the cell to produce the fusion construct.
Group IV, claim(s) 54-56 and 59, drawn to a method for treating a disease or disorder comprising administering a fusion construct to a subject.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a fusion construct comprising a biologically active agent functionally linked with a functional moiety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Munz (WO 2007/098060 A2; listed on 09/10/2020 IDS).  In particular, Munz teaches a fusion construct, termed MP1-LC3, that comprises a biologically active agent (influenza A virus matrix protein 1 (MP1)) functionally linked to a functional moiety that is an LC3 protein .

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. Functional moiety
	a. an LC3 protein
	b. a GABARAP protein
	c. an LC3-interacting motif (LIM) or region (LIR)
	d. an Atg4 protein or an LC3-binding portion thereof
	e. an Atg7 protein or an LC3-binding portion thereof
	f. an Atg10 protein or an LC3-binding portion thereof
	g. another LC3-binding sequence or domain
	h. an Atg5 protein or an autophagy-triggering portion thereof
	i. an Atg16L1 protein or autophagy-triggering portion thereof
	j. another autophagy-triggering sequence or domain
B. Cellular target of biologically active agent
	k. misfolded protein, protein inclusions, protein aggregates
	l. altered or post-translationally modified protein
	m. proteins arranged in a specific conformation
	n. lipid droplets
	o. bacteria
	p. virus
	q. cytoplasmic DNA
	r. mitochondria or other cellular organelle or membraneless structure
	s. crystals or uric acid
C. If choice k. (misfolded protein; protein inclusions; protein aggregates) is elected in category B above, applicant must further elect a species of misfolded protein/inclusions/aggregates, selected from:
	t. TDP-43
	u. Tau protein or hyperphosphorylated Tau
	v. synuclein/alpha-synuclein
	w. Lewy bodies
	x. damaged mitochondria
	y. Htt repeats
	z. dipeptide repeats produced by C9ORF72
	aa. SOD1
Applicant is required, in reply to this action, to elect a single species for each of A and B above, and also for C if choice B(k. misfolded protein, etc.) is elected, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 16, 29, 54
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The functional moieties, cellular targets, and misfolded proteins/protein inclusions each represent unique molecules or cellular entities possessing unique amino acid sequences, nucleic acid sequences, and/or chemical/physical structures that do not share the same structural characteristics, and therefore the species do not relate to a single general inventive concept under PCT Rule 13.1.  Moreover, each of the species within each group of function moieties (A), cellular targets (B) and misfolded proteins (C) has the potential to define a unique contribution over the prior art.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649